Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: 
The disclosure contains the notation “MPa•µm” this is not a notation known in the art.
The disclosure varies between given names and abbreviations in parentheses.  Consistency is required and it is unclear what is intended to be specifically included and excluded from the specification.  
Appropriate correction is required.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 1, 4, and 8 are objected to because of the following informalities:  certain terms are recited and provided in parentheses and it is unclear what is intended to be included or optional within the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The claim limitation of “5000 MPa•µm” is not known in the art of glass strengthening via ion-exchange.  It is not a notation known in the art.  For the purpose of this examination if the depth of layer meets the limitation of claim 3 and the compressive stress is 500MPa or more with a bending strength of 300MPa or more it will inherently meet claim 4.


Election/Restrictions
Applicant's election with traverse of claims 1-9 in the reply filed on 09/7/2021 is acknowledged.  The traversal is on the ground(s) that the search and examination may be made without a serious search burden.  This is not found persuasive because the tempered glass optical filter would be classified in G02B5/22-282 as it is a product regarding filtering light.
The method claims recite an optical filter in the preamble. Mere statements of purpose or intended use of a product do not differentiate the method itself and thus the method only needs to be searched within chemical tempering.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20190300426 A1 referred to as ‘426 herein after.
Regarding claims 1-9, ‘426 discloses performing ion-exchange on a glass with at least [0095]/Table 2, with a compressive stress layer at the surface of 10 microns or more with compressive stress of outer regions of greater than or equal to 1500 MPa [0046] and a depth of layers greater than 0.15t [0047]/[0049] “and all ranges and subranges between” ‘426 suggests multiple ion exchange treatments [0097] and wherein at least a portion of the opposite surface has a lower compressive stress See at least Embodiments 1,3, 9. The glass article may have a thickness of .05-.3mm [0058].
The method claims recite an optical filter in the preamble. Mere statements of purpose or intended use of a product do not differentiate the method itself and thus the method only needs to be searched within chemical tempering.

.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20190337845 A1 referred to as ‘845 herein after.
Regarding claim 1, ‘845 discloses a method of increasing a strength of a glass substrate:
the method comprising: performing chemical tempering on a glass substrate so that a surface compressive stress and a depth of layer of the glass substrate are adjusted to increase a bending strength (at least [0029]-[0031], see also [0048]-[0049], “bending strength at least [0074]-[0076]). 
Regarding claim 2, the compressive stress is 300 MPa or more.
Regarding claims 3-4 and 6, ‘845 discloses a depth of layer of 10 microns or more [0072]-[0073]
um or more. Furthermore the chemical tempering specifically taught in [0151]-[0154] results in a depth of layer of 24 microns, thus 10 microns or more, and 24% of the thickness of the glass.
The method claims recite an optical filter in the preamble. Mere statements of purpose or intended use of a product do not differentiate the method itself and thus the method only needs to be searched within chemical tempering.
Regarding claim 5, ‘845 suggests only performing ion exchange on one side [0030] which would yield the compressive stresses to have different values.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741